United States Court of Appeals
                 For the Eighth Circuit
             ___________________________

                     No. 12-1775
             ___________________________

                        Gabriel Cassell

            lllllllllllllllllllll Plaintiff - Appellant

                                v.

          The County of Ramsey; Ramsey County
           District Court Administration; Ramsey
       County Guardian Ad Litem Program; Ramsey
    County Child Support Enforcement; Susan Gaertner,
   Ramsey County Attorney; Attorney Autumn Tomkins;
Joan Fitzgerald; Chief Judge Kathleen Gearin; Judge John T.
 Finley; Judge Steven D. Wheeler; Judge Edward J. Cleary;
 Judge M. Michael Monahan; Judge George T. Stephenson;
    Judge Dale B. Lindman; Judge John Van De North;
  Judge Diane Alshouse; Referee Charles H. Williams, Jr.;
   Referee Mary E. Madden; Magistrate Brad A. Johnson;
      Magistrate Colia F. Ceisel; Olivia Jassah Cassell;
Attorney Julie L. La Fleur; Attorney Amanda L. Hagen; and
        Hansen Dordell Bradt Odlaug & Bradt, PLLC

           lllllllllllllllllllll Defendants - Appellees
                            ____________

         Appeal from United States District Court
        for the District of Minnesota - Minneapolis
                       ____________

               Submitted: November 6, 2012
                 Filed: November 7, 2012
                       [Unpublished]
                      ____________
Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Gabriel Cassell appeals the district court’s1 judgment granting defendants’
motions to dismiss his 42 U.S.C. § 1983 action, and denying as moot his motion for
a preliminary injunction. Following careful review, we conclude that Cassell’s
complaint, which sought to overturn state-court rulings made in the course of five
years of child custody and support litigation, was properly dismissed. See Skit Int’l,
Ltd. v. DAC Tech. of Ark., Inc., 487 F.3d 1154, 1156-57 (8th Cir. 2007) (de novo
review of district court’s dismissal under Rooker-Feldman2 doctrine, which prohibits
lower federal courts from exercising appellate review of state-court judgments);
Fielder v. Credit Acceptance Corp., 188 F.3d 1031, 1035-36 (8th Cir. 1999) (generally
no fraud exception to Rooker-Feldman); see also Middlesex County Ethics Comm. v.
Garden State Bar Ass’n, 457 U.S. 423, 431-32 (1982) (no federal interference with
pending state judicial proceedings absent extraordinary circumstances).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Tony N.
Leung, United States Magistrate Judge for the District of Minnesota.
      2
        See Dist. of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fid. Trust Co., 263 U.S. 413 (1923).

                                         -2-